SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com September 23, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Vanguard Minerals Corporation (the "Company") and has reviewed the financial statements period ending June 30, 2009 for Vanguard Mineral Corporation.Effective September 22, 2009, we were dismissed from the Company as principal accountants. We have no knowledge regarding Moore & Associates, Chartered audits ofthe Company's financial statements for either of the past two years or subsequent interim period. We have no knowledge regarding any disagreements between the Company and Moore & Associates, Chartered. We have no knowledge regarding Moore & Associates, Chartered response to the Company’s request for a exhibit 16.1 for the Securities and Exchange Commission. We have read the Company's statements included its Form 8-K pertaining to Seale and Beers CPAs dated September 22, 2009, and we agree with such statements contained therein. We have no knowledge about the appointment of Maddox Ungar Silberstein, PLLC as new auditors, nor whether they were consulted prior to their appointment as auditors. Sincerely, Seale and Beers, CPAs Las Vegas, NV CC: U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 202-551-5300 Phone 202-772-9252 Fax Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 6, LAS VEGAS, NEVADA 89146 (702) 253-7492 Fax: (702)253-7501
